        Case 4:20-cv-02266-HSG Document 33 Filed 06/25/20 Page 1 of 2



 1   Jennifer Sun (State Bar No. 238942)
     jennifersun@jonesday.com
 2   JONES DAY
     3161 Michelson Drive, Suite 800
 3   Irvine, CA 92612.4408
     Telephone: (949) 851-3939
 4   Facsimile: (949) 553-7539
 5   Samuel A. Micon (State Bar No. 322432)
     smicon@jonesday.com
 6   JONES DAY
     555 California Street, 26th Floor
 7   San Francisco, CA 94104.1500
     Telephone: (415) 626-3939
 8   Facsimile: (415) 875-5700
 9   Attorneys for Defendant
     EXPERIAN INFORMATION
10   SOLUTIONS, INC.
11
                                     UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
                                           OAKLAND DIVISION
14

15   BENILDA STEWART,                              Case No. 4:20-cv-02266-HSG
16                      Plaintiff,                 Hon. Haywood S. Gilliam, Jr.
17           v.                                    [PROPOSED] ORDER GRANTING
                                                   STIPULATION:
18   EXPERIAN INFORMATION SOLUTIONS,
     INC.; EQUIFAX INFORMATION                     (1) FOR EXTENSION OF TIME TO
19   SERVICES, LLC; TRANS UNION, LLC;                  RESPOND TO FIRST AMENDED
     and CITIMORTGAGE, INC.,                           COMPLAINT AS TO DEFENDANT
20                                                     EXPERIAN INFORMATION
                        Defendants.                    SOLUTIONS, INC.; AND
21
                                                   (2) TO CONTINUE CASE
22                                                     MANAGEMENT CONFERENCE SET
                                                       ON JULY 7, 2020
23
                                                   Complaint filed: April 3, 2020
24                                                 Amended Complaint filed: June 11, 2020
                                                   Current response date: July 6, 2020
25                                                 Proposed new response date: July 27, 2020
26

27

28
                                                          ORDER RE: STIPULATION FOR EXTENSION OF
     NAI-1513549409v1                                     TIME TO RESPOND TO FAC & CONTINUE CMC
                                                                           Case No. 4:19-cv-02266-HSG
        Case 4:20-cv-02266-HSG Document 33 Filed 06/25/20 Page 2 of 2



 1            Having considered the Parties’ Stipulation, and good cause appearing therefor, it is hereby
 2   ORDERED as follows:
 3            1.        The time for Experian Information Solutions, Inc. to answer, object, or otherwise
 4   respond to Plaintiff’s First Amended Complaint is continued, up through and including July 27,
 5   2020; and
 6            2.        The Case Management Conference is continued to _________________,
                                                                                August 11 2020, at

 7   2:00 p.m., in Courtroom 2, 4th Floor, 1301 Clay Street, Oakland, CA 94612.
 8

 9   Dated:               6/25/2020
                                                        Honorable Haywood S. Gilliam, Jr.
10                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  ORDER RE: STIPULATION FOR EXTENSION OF
     NAI-1513549409v1                                             TIME TO RESPOND TO FAC & CONTINUE CMC
                                                       -2-                         Case No. 4:19-cv-02266-HSG
